Citation Nr: 0827438	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-43 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic lower back 
disorder, to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

A chronic low back disorder, to include intervertebral disc 
syndrome, was not present during service, arthritis of the 
spine was not manifest within a year after separation from 
service, and a current low back disorder is not shown to be 
related to any incident in service.


CONCLUSION OF LAW

A chronic back disorder, to include intervertebral disc 
syndrome, was not incurred in, or aggravated by service, and 
arthritis of the spine may not be presumed to have been 
incurred in-service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The Board finds that the content 
requirements of a duty to assist notice have been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
A letter dated December 2003 from the RO provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for service connection, what evidence 
was to be provided by him, and what evidence the VA would 
attempt to obtain on his behalf.  The December 2003 letter 
explained that the evidence must demonstrate current 
disability related to an injury or disease that was made 
worse by, or incurred in-service.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and post service 
treatment records have been obtained, and he has declined a 
Board hearing.  Additionally, the veteran has been provided a 
VA examination related to this claim.  Though the veteran's 
claimed surgical treatment records from Vietnam have not been 
obtained, the Board finds the veteran's separation 
examination and post-service treatment records sufficient to 
evaluate the claim.  In this regard, the Board notes that the 
separation exam showed no surgical scars, and the veteran 
gave a history in which he denied having surgery.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran contends his current back disability is linked to 
his service and cites a particular incident in Vietnam to 
support his position.  The veteran recounts sleeping outside 
in Vietnam, when a large "bubble" developed over his upper 
and lower back.  According to the veteran, this skin had to 
be taken off his back and it took a significant amount of 
time for the skin to return to its normal color.  

While the veteran has reported that his current back pain 
began in-service and continued from this time, an examination 
at separation from service in July 1968, revealed no 
abnormalities of the spine or skin.  Further, on his personal 
medical history survey, conducted concurrently, the veteran 
indicated he had no bone or joint deformity, or recurrent 
back pain.  At that time, the veteran also indicated he had 
not been advised to have, and had not had, any operations. 

The veteran's claim's file is void of any medical treatment 
for back pain of this nature for a minimum of 33 years, 
following service (from 1970 until 2003).  In March 2004, at 
a VA examination, the veteran indicated he had no 
recollection of how his back was injured, but did remember 
that while in Vietnam some of the skin on his back had to be 
peeled because of a "bubble" that appeared.  (The veteran's 
service medical records show treatment for a first degree 
chemical burn to his back.)  When indicating the nature of 
his back pain, the veteran indicated the onset of back pain 
was a gradual deterioration.  The examiner did note a 
surgical scar on the veteran's back, but found it represented 
an anterior cervical discectomy and fusion.  During this 
examination the examiner found the veteran did have pain 
during certain range of motion exercises, but found no 
significant abnormalities for the veteran's age.  

A September 2007 treatment note reflects that the veteran 
reported back pain present for 10 years.  At this time, the 
veteran indicated he had disc problems for many years, and 
was service connected for paralysis of the sciatic nerve, 
thirty years prior; however, there is no record of the 
veteran being granted service connection for this condition.  
The examiner also noted that the veteran was taking darvocet 
for his disc problem, and the veteran had some of this 
medication remaining from his last refill in March 2007.  
This information does not describe a chronic complaint, but 
rather one that arose many years after separation from 
service.  

While the veteran believes that his current back disability 
is related to his time in-service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
the context of the evidence described above, the veteran's 
statements are too imprecise to be accorded probative value, 
as to establish the onset of complaints in-service, or within 
one year of discharge.  As such, the veteran's opinion is 
insufficient to prove the required nexus between his back 
disability and his time in military service. 

The Board, as fact finder, is obligated to, and fully 
justified in determining whether lay evidence is credible in 
and of itself, because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In this case, the veteran is competent to state that he 
experienced back pain since 1970; however, the Board finds 
that in light of the totality of the evidence, the veteran's 
statements are not credible evidence that his current back 
disability began in 1970.  Service connection may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Upon 
separation, the veteran indicated he had not had any back 
surgeries or problems, and the earliest records of treatment 
for a back injury were not f or many years after separation 
from service.  In fact, by the veteran's own account to the 
VA medical care provider, the veteran's back pain began 27 
years after service (from 1970 to 1997).

While the veteran may have a current back disability, the 
medical evidence fails to relate it to the veteran's time in-
service; and no medical reports indicate the veteran's back 
disorder was caused by his time in-service.  Further at 
separation the veteran, and the examiner, found the veteran's 
back to be normal.  The significant gap in treatment for any 
back disorder also weighs against the veteran's claim.  
Though a surgical scar was found on the veteran's back, the 
veteran's separation examination makes no notation of any 
such scar, and the veteran averred he underwent no surgery at 
this separation examination.  Accordingly, the greater weight 
of the evidence is against finding that the veteran's current 
disability was incurred in-service.


ORDER

Service connection for a chronic lower back disorder, to 
include intervertebral disc syndrome, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


